Title: From George Washington to Major General Philip Schuyler, 21 August 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Camp Buck’s County [Pa.] 21st Augst 1777.

I was a few Days ago favored with your’s of the 13th and Yesterday with that of the 15th. I immediately forwarded the Letter to Congress, who, I dare say, will be satisfied with your Reasons for remaining some little Time at Albany for the purposes you mention.
I do not know that any particular Charges are exhibited against you, or in what way Congress intend to take the Matter up—I observe by their Resolves of the 29th July “That an Enquiry be made into the Reasons of the Evacuation of Tyonderoga and Mount Independence & into the Conduct of the General Officers who were in the Northern Department at the Time of the Evacuation and that a Committee be appointed to digest and report the Mode of conducting the Enquiry.” Whether it is to be made by Congress themselves or whether they intend it shall be done by a Court of General Officers, I will not undertake to say.
I am pleased with the Account you transmit of the Situation of Matters upon the Mohawks River—If the Militia keep up their Spirits after their late severe Skirmish, I am confident they will, with the Assistance of the Reinforcement under General Arnold, be enabled to raise the Siege of Fort Schuyler which will be a most important Matter just at this time. I am Dear Sir Your most obedt Servant

Go. Washington

